Citation Nr: 0631395	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The appellant is a veteran who had active service from April 
1968 to November 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating currently assigned for the tinnitus 
is the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
there is no reasonable possibility that any notice or 
assistance would aid in substantiating the claim).

Factual Background

A February 2003 VA examination report noted that the veteran 
had tinnitus in both ears.  A March 2003 rating decision 
granted service connection for tinnitus, rated 10 percent.  
In a February 2004 Notice of Disagreement, the veteran's 
representative requested a separate 10 percent rating for 
each ear.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity 
resulting from a disability .  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate codes identify the various disabilities.  
The code governing the rating of tinnitus (Code 6260) was 
revised effective June 13, 2003.  

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could  
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Hence, the stay encompassed the instant 
claim.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

Accordingly, the Board concludes that the version of Code 
6260 in effect prior to June 2003 precludes a schedular 
rating in excess of a single 10-percent for tinnitus.  As the 
revised criteria specifically prohibit a schedular rating in 
excess of a single 10 percent for tinnitus, however 
perceived, the claim for separate 10 percent ratings for each 
ear for tinnitus must be denied under both the former and the 
revised versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered if the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not show that the tinnitus has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


